Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered May 21, 2013. The judgment convicted defendant, upon his plea of guilty, of failure to register a change of internet accounts.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of failure to register a change of internet accounts (Correction Law § 168-f [4]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present — Scudder, EJ., Fahey, Peradotto, Lindley and Sconiers, JJ.